[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Walton v. Williams, Slip Opinion No. 2016-Ohio-1054.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2016-OHIO-1054
             THE STATE EX REL. WALTON v. WILLIAMS, JUDGE, ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Walton v. Williams, Slip Opinion No.
                                     2016-Ohio-1054.]
Prohibition―Juvenile court―Paternity action―Juvenile court patently and
        unambiguously lacks jurisdiction to act in case filed under same case
        number as paternity case that was voluntarily dismissed―Writ granted.
     (No. 2015-2028—Submitted March 8, 2016—Decided March 16, 2016.)
                                      IN PROHIBITION.
                                 _____________________
        Per Curiam.
        {¶ 1} Relator, Steven D. Walton, seeks a writ of prohibition precluding
respondents, Hamilton County Juvenile Court Judge John M. Williams and
Magistrate Nicole Sanders, from exercising jurisdiction over a case challenging
Walton’s acknowledgement of paternity of his biological son, whose adoption he
is contesting in a separate action in Hamilton County Probate Court.                        The
                                SUPREME COURT OF OHIO




underlying case was brought in juvenile court by Adoption Connection, the
adoption agency with legal custody of the child, and was assigned the case number
for a paternity case that Walton had filed but voluntarily dismissed.
       {¶ 2} Walton asserts that the ultimate issue in his prohibition action is
whether a juvenile court patently and unambiguously lacks jurisdiction to consider
the validity of an acknowledgement-of-paternity affidavit, except in a rescission
action under R.C. 3111.28.         However, we hold that the court below lacks
jurisdiction because Walton’s paternity case had been voluntarily dismissed. We
therefore grant the writ on that basis.
                                          Facts
       {¶ 3} Walton asserts that he is the father of B.V., a minor child born out of
wedlock on March 9, 2015. Walton was the plaintiff in a paternity case in Hamilton
County Juvenile Court in which he sought to establish his father-child relationship
and parental rights and responsibilities. He later dismissed this case.
       {¶ 4} Walton alleges that before B.V. was born, he registered with the Ohio
Putative Father Registry regarding B.V. B.V.’s natural mother is Charlotte V., now
married to Walton.       Charlotte permanently surrendered B.V. to Adoption
Connection, a private adoption agency, naming a “Mr. White” as B.V.’s father. In
April 2015, a genetic test showed that White was not the father. Walton asserts that
in April 2015 he obtained genetic testing showing a 99.99 percent probability that
he, Walton, is B.V.’s father.
       {¶ 5} Adoption Connection placed B.V. with a preadoptive couple who, in
April 2015, petitioned in probate court to adopt him, alleging that Walton’s consent
was unnecessary. Walton filed a complaint to establish a parent-child relationship
under R.C. 3111.02 in Butler County Juvenile Court, which transferred the case to
Hamilton County Juvenile Court. Walton alleges that in May 2015, he and
Charlotte married, and Charlotte changed her surname to Walton.




                                            2
                                January Term, 2016




       {¶ 6} The adoption petitioners attempted to serve Walton with notice of the
petition, but Walton states that it was sent to the wrong address, and, as a result, he
did not learn of the adoption case until June 2015. He further states that he objected
that same month and that at his request, the probate court stayed the adoption
pending resolution of paternity in Walton’s case in juvenile court.
       {¶ 7} In    September     2015,   Walton     and   Charlotte    submitted    an
acknowledgment-of-paternity affidavit to the Central Paternity Registry (“CPR”)
in the Ohio Department of Jobs and Family Services Office of Child Support. In
November 2015, Walton asserts, the CPR issued a certified copy of the
acknowledgment as confirmation that the information had been entered in the birth
registry, that no rescission had been filed, and that the acknowledgment was final.
       {¶ 8} Also in November 2015, Walton voluntarily dismissed his paternity
action in juvenile court and moved the probate court for summary judgment on the
adoption, relying on the finality and enforceability of the acknowledgment of
paternity. The summary-judgment motion asserted that the acknowledgment of
paternity made B.V. unadoptable because the one-year abandonment period under
R.C. 3107.07(A) had not run. A hearing on the summary-judgment motion in
probate court was set for December 8, 2015.
       {¶ 9} According to Walton, on December 4, the adoption petitioners
responded in opposition to the summary-judgment motion, and on December 7,
2015, Adoption Connection filed a complaint in juvenile court under the same case
number as Walton’s earlier, dismissed paternity action. Adoption Connection’s
complaint asks the juvenile court to declare the paternity acknowledgement void,
to grant it relief from the certification of acknowledgment, and to instruct the CPR
to remove the acknowledgment from the public record. The only ground on which
the complaint challenges the acknowledgment is that the mother’s earlier
permanent surrender of the child severed her relationship with the child and
precluded her from legally being able to sign the acknowledgment.




                                          3
                            SUPREME COURT OF OHIO




       {¶ 10} Adoption Connection’s complaint alleges that R.C. 2151.23(B)(2)
and 3111.06(A) are the bases for the juvenile court’s jurisdiction over the question
of the validity of the acknowledgment. Walton asserts that at the same time that
Adoption Connection’s complaint was filed in juvenile court, the adoption
petitioners moved the probate court for a stay in the adoption case pending
resolution of Adoption Connection’s complaint.
       {¶ 11} Walton avers that at the hearing on December 8 in probate court, the
magistrate declined to rule on Walton’s summary-judgment motion before hearing
arguments on the stay motion. Walton asserts that he orally opposed the motion
for stay, but after hearing arguments, the magistrate ordered the stay, based on the
probate court’s longstanding policy of deferring to the juvenile court on issues of
paternity and parentage.
       {¶ 12} Walton filed this original action in prohibition on December 18,
2015, to stop the respondents from exercising jurisdiction in Adoption
Connection’s case. We granted an alternative writ, 144 Ohio St. 3d 1457, 2016-
Ohio-172, 44 N.E.3d 287, and denied Adoption Connection’s motion to intervene.
The case is now briefed and ripe for consideration.
                                     Analysis
       {¶ 13} To be entitled to the requested writ of prohibition, Walton must
establish that (1) the court is about to or has exercised judicial power, (2) the
exercise of that power is unauthorized by law, and (3) denying the writ would result
in injury for which no other adequate remedy exists in the ordinary course of law.
State ex rel. Bell v. Pfeiffer, 131 Ohio St. 3d 114, 2012-Ohio-54, 961 N.E.2d 181,
¶ 18; State ex rel. Miller v. Warren Cty. Bd. of Elections, 130 Ohio St. 3d 24, 2011-
Ohio-4623, 955 N.E.2d 379, ¶ 12.
       {¶ 14} However, “ ‘[i]f a lower court patently and unambiguously lacks
jurisdiction to proceed in a cause, prohibition and mandamus will issue to prevent
any future unauthorized exercise of jurisdiction and to correct the results of prior




                                         4
                                      January Term, 2016




jurisdictionally unauthorized actions.’ ” State ex rel. Fifth Third Mtge. Co. v.
Russo, 129 Ohio St. 3d 250, 2011-Ohio-3177, 951 N.E.2d 414, ¶ 12, quoting State
ex rel. Mayer v. Henson, 97 Ohio St. 3d 276, 2002-Ohio-6323, 779 N.E.2d 223,
¶ 12.
         {¶ 15} The juvenile court in this case has exercised and intends to further
exercise judicial power, as evidenced by its scheduling of a hearing on the Adoption
Connection complaint. Walton has alternate remedies at law, in that he may appeal
any adverse order or entry regarding the acknowledgement of paternity. However,
if a court patently and unambiguously lacks jurisdiction, the lack of an adequate
remedy is immaterial. State ex rel. Shumaker v. Nichols, 137 Ohio St. 3d 391, 2013-
Ohio-4732, 999 N.E.2d 630, ¶ 9.
         {¶ 16} The juvenile court in this case patently and unambiguously lacks
jurisdiction over Adoption Connection’s case because Walton had voluntarily
dismissed his original paternity case, and Adoption Connection filed its complaint
after the dismissal under the same case number. In general, when a trial court
unconditionally dismisses a case or a case has been voluntarily dismissed under
Civ.R. 41(A)(1), the trial court patently and unambiguously lacks jurisdiction to
proceed, and a writ of prohibition will issue to prevent the exercise of jurisdiction.
State ex rel. Hummel v. Sadler, 96 Ohio St. 3d 84, 2002-Ohio-3605, 771 N.E.2d
853, ¶ 22, citing Page v. Riley, 85 Ohio St. 3d 621, 623, 710 N.E.2d 690 (1999).1
         {¶ 17} Under R.C. 3111.16, a juvenile court has continuing jurisdiction
over all judgments or orders issued under R.C. 3111.01 to 3111.18, Cuyahoga
Support Enforcement Agency v. Guthrie, 84 Ohio St. 3d 437, 444, 705 N.E.2d 318
(1999), which includes actions to determine the father-child relationship. See R.C.
3111.02. However, in this case there was no order because Walton dismissed his


1
  There are exceptions to this general rule. Despite a voluntary dismissal, the trial court may
consider certain collateral issues not related to the merits of the action, such as contempt and other
sanctions. Hummel at ¶ 23.




                                                  5
                               SUPREME COURT OF OHIO




case before any action had been taken by the court. Therefore, the juvenile court
has no order that would allow its continuing jurisdiction over that case.
           {¶ 18} When Adoption Connection filed its complaint in juvenile court to
challenge the validity of the certification of acknowledgement of paternity, it was
filed under the same case number as Walton’s earlier, voluntarily dismissed,
paternity action. Under the general rule articulated by Hummel, the juvenile court
patently and unambiguously lacks jurisdiction over the matter, and we must grant
the writ.
                                     Conclusion
           {¶ 19} Because the juvenile court patently and unambiguously lacks
jurisdiction over Adoption Connection’s case, respondents have no authority to act,
and we therefore grant a writ of prohibition.
                                                                       Writ granted.
           O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               ___________________
           Suhre & Associates, L.L.C., and B. Bradley Berry; and Erik L. Smith, for
relator.
           Joseph T. Deters, Hamilton County Prosecuting Attorney, and Christian J.
Schaefer, Assistant Prosecuting Attorney, for respondents.
                                 ________________




                                          6